Citation Nr: 1518543	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  06-09 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral foot disability other than pes cavus. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction over this case was subsequently transferred to the RO in Reno, Nevada.

In October 2011, the Board remanded the above-noted issue for additional development.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.  At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In October 2011, the Board remanded the above noted issue, in part, to afford the Veteran a VA foot examination to determine whether the Veteran's current foot disorders, other than pes cavus, are causally related to his in-service reports of foot pain.  In the remand, the Board directed that the examiner, "assume that the Veteran is a reliable historian."  Additionally, the examiner was also instructed to provide a complete rationale for all opinions expressed.  

The Veteran underwent a VA examination in July 2014.  At that time, the Veteran was diagnosed with hammertoes, as well as seronegative and degenerative arthritis.  The examiner indicated a review of the Veteran's paper claim file had been performed, but stated he did not review the Veteran's electronic records.  In conclusion, the examiner stated the Veteran's claimed condition was "less likely than not incurred in or caused by the claimed in-service injury, event or illness."  In support of his opinion, the examiner stated a, "history of continuing nexus between subjective complaints during active service and present foot conditions is not medically documented."  The opinion clearly did not consider the Veteran's credible reports of symptoms of foot pain dating from service to the present.  A medical examiner cannot solely rely on the absence of medical records corroborating the continuity of a condition, and moreover, is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Additionally, the examiner cited to a risk factor of, "wear and tear process of an ageing population;" however, the examiner failed to state why the Veteran's current foot problems could not have initially manifest in service as foot pain, and continued to the present date as alleged by the Veteran.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In sum, the evidence indicates the July 2014 examiner failed to review the Veteran's complete file, did not adequately consider the Veteran's competent lay statements relative to symptom manifestation and continuity, and failed to provide an adequate rationale to support his opinion.  Based on the foregoing inadequacies, the Board has determined an addendum medical opinion is warranted. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, all pertinent evidence of record must be made available to and reviewed by the examiner who performed the July 2014 examination of the Veteran. 

Based on the review of the Veteran's pertinent history, the examiner should identify all foot disorders that have been present during the period of the claim, other than pes cavus.  

With respect to each such disorder, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is related to the Veteran's in-service manifestations of bilateral foot pain. 

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements regarding his in-service injury and continuity of symptomatology.  The examiner shall assume such statements are credible for purposes of the opinion.  

If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




